Title: To Alexander Hamilton from James McHenry, 12 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department Trenton October 12th. 1799—
          
          The enclosed letter to me, from Colonel Adden, dated the 10th. instant, will inform you of his conceptions, relative to an application made, for the discharge of a Soldier of the name of William Langley, on the ground of his being an indented Apprentice.
          The Colonel appears to think the Indenture a nullity, not being signed (as he stated) by the boy himself—I however find an Indenture presented to me, this morning, with the boys signature—the ink however, and the stile of the Indenture, cover the signature with suspicion.
          I have referred the Father of the Soldier to you, assuring him, that as both yourself, and Colonel Adden were Lawyers—and the question turned, upon legal points—strict justice would be done.
          I am Sir with great respect your obedient servant
          
            James McHenry
          
          Major General Alexander Hamilton—
        